       Case 1:19-cv-03185-RDM Document 122 Filed 10/09/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


ENZO COSTA, et al.,

              Plaintiffs,

v.                                                Civil Action No. 19-3185 (RDM)

BARBARA BAZRON, et al.,

              Defendants.


                       NOTICE OF COMPLIANCE WITH
                   THE COURT’S PRELIMINARY INJUNCTION

      Pursuant to the Court’s Preliminary Injunction issued on May 24, 2020,

defendants Barbara Bazron, Mark Chastang, and the District of Columbia

(collectively, the District) submit the following point prevalence survey (PPS) update

in accordance with the Court’s order.

      1. Updated Results from the September 13-25, 2020 Staff PPS

      A total of 791 staff members were tested from September 13-25, 2020. A total

of 769 staff members were tested at Saint Elizabeths and another 22 were tested at

other sites. Two staff members tested positive.

      2. September 27-October 9, 2020 Patient and Staff PPS

      Saint Elizabeths conducted a PPS for patients and staff from September 27-

October 9, 2020. A total of 814 staff members were tested—776 at Saint Elizabeths

and another 38 at other sites. 614 staff members tested negative, one tested positive,
       Case 1:19-cv-03185-RDM Document 122 Filed 10/09/20 Page 2 of 2




and 199 results are pending. Approximately 188 patients were tested and they all

tested negative; no results are pending.

Dated: October 9, 2020.         Respectfully submitted,

                                KARL A. RACINE
                                Attorney General for the District of Columbia

                                TONI MICHELLE JACKSON
                                Deputy Attorney General
                                Public Interest Division

                                /s/ Fernando Amarillas
                                FERNANDO AMARILLAS [974858]
                                Chief, Equity Section

                                /s/ Micah Bluming
                                MICAH BLUMING [1618961]
                                HONEY MORTON [1019878]
                                GAVIN N. PALMER [1619264]
                                Assistant Attorneys General
                                ROBERT A. DEBERARDINIS, JR. [335976]
                                Senior Assistant Attorney General
                                400 Sixth Street, N.W., Suite 10100
                                Washington, D.C. 20001
                                (202) 724-7272
                                (202) 730-1833 (fax)
                                micah.bluming@dc.gov
                                honey.morton@dc.gov
                                gavin.palmer@dc.gov
                                robert.deberardinis@dc.gov

                                Counsel for Defendants




                                           2
